Citation Nr: 1629704	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for loss of teeth numbers 7, 8, and 9 (claimed as loss of three top front teeth), for compensation purposes.

2.  Entitlement to service connection for an essential tremor primarily affecting the head and hands.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1959 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February and March 2016, the Veteran and his representative were notified of the date, time, and location of a Board hearing he had requested in connection with the present appeal.  However, according to the Veterans Appeals Control and Locator System (VACOLS), the Veteran canceled his hearing request.

The issue of the Veteran's entitlement to VA dental treatment based on loss of teeth numbers 7, 8, and 9 has been raised by the record.  See VA Form 21-4138 (Statement in Support of Claim) from the Veteran dated in April 2010.  In April 2010, the RO notified the Veteran that it had referred the matter to the Veterans Health Administration for further action.  See 38 C.F.R. § 3.381.  At present, there is nothing in the record to reflect that the Veteran's claim for treatment has been denied, or that an appeal has been taken.  As such, the Board does not have jurisdiction to consider it.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  In July 2016, the Vice Chairman of the Board advanced the appeal on the Board's docket on her own motion pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran suffered dental trauma during service that resulted in the loss of teeth numbers 7 and 8; he does not have a dental disability for which service connection can be granted for purposes of compensation.

2.  None of the competent and credible evidence suggests that the Veteran's currently reported essential tremor is in any way associated with an event, injury, or disease in service, or that an organic disease of the nervous system manifested by an essential tremor was manifest to a compensable degree during the one-year period following the Veteran's release from service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for loss of teeth numbers 7, 8, and 9 (claimed as loss of three top front teeth), for compensation purposes, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).

2.  The criteria for an award of service connection for an essential tremor primarily affecting the head and hands have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for loss of teeth numbers 7, 8, and 9 (claimed as loss of three top front teeth), for compensation purposes.  He says that he suffered dental trauma in service that resulted in the loss of those teeth, and that he was issued a partial plate to replace them.

The Veteran also seeks to establish service connection an essential tremor primarily affecting his head and hands.  He says that the tremor began in service and has persisted ever since.




I.  Preliminary Matters

As an initial matter, the Board notes that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that no medical examination or opinion has been provided or obtained relative to the Veteran's claim for service connection for an essential tremor.  However, as discussed below, the record contains no competent and credible evidence to suggest that the claimed disability "may be associated" with an event, injury, or disease in service, or that an organic disease of the nervous system manifested by an essential tremor was manifest to a compensable degree during the one-year period following the Veteran's release from service.  As a result, no examination or opinion is required.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including organic diseases of the nervous system-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2015). Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2015) (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381 (2015).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Loss of Teeth

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for loss of teeth numbers 7, 8, and 9 (claimed as loss of three top front teeth), for compensation purposes.

The record clearly reflects that the Veteran suffered dental trauma during service in January 1961 that resulted in the loss of teeth numbers 7 and 8.  Even assuming for purposes of argument that the trauma also resulted in loss of tooth number 9 (a fact that is not readily ascertainable from the record), none of the evidence reflects that he suffered any loss of substance of the body of the maxilla or mandible during service.  To the contrary, a December 2009 VA dental examination shows no bone loss of the mandible, maxilla, or hard palate even now.

The only residual the Veteran is shown to have suffered as a result of in-service dental trauma is the loss of teeth, which-as noted during the December 2009 VA dental examination-have been replaced by a partial denture.  As noted previously, replaceable missing teeth cannot be service connected for purposes of compensation.  Accordingly, it is the Board's conclusion that the Veteran does not have a dental disability for which service connection can be granted for purposes of compensation, and that the claim for such compensation must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra..

B.  Essential Tremor

The Board also finds that the preponderance of the evidence is against the Veteran's claim for service connection for an essential tremor primarily affecting his head and hands.

The record does not contain any medical evidence of a diagnosis of essential tremor.  However, the Veteran is competent to report a contemporaneous medical diagnosis, and there appears to be no reason on the current record to doubt his report.

However, even assuming for purposes of argument that the Veteran currently suffers from an essential tremor, the record is devoid of any medical evidence suggesting that the disability is in any way associated with an event, injury, or disease in service.  Nor is there any competent and credible evidence to suggest that an organic disease of the nervous system manifested by an essential tremor was manifest to a compensable degree during the one-year period following the Veteran's release from service.

To the extent the Veteran is attempting to establish a nexus, or link, to service via his own lay statements, the Board notes that a lay witness is competent to provide testimony or statements relating to symptoms or events that the lay witness observed and is within the realm of his or her personal knowledge, but is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  As noted previously, lay evidence may in some cases be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, while VA must consider such evidence, it "may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that questions regarding the potential relationship between the Veteran's currently reported essential tremor and his period of service, which ended more than 50 years ago, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe what he personally experienced in service, he cannot, as a layperson, provide competent opinion evidence establishing a connection between his current difficulties and service.

To the extent the Veteran is attempting to establish a nexus, or link, to service via an allegation of continuity of symptoms since service, the Board finds such allegation not credible.  His current statements with respect to onset and continuity of symptoms are contradicted by the report of his July 1963 service separation examination, which clearly shows that no abnormalities of his head, upper extremities, or neurological system were identified at that time.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  As such, his statements with respect to onset and continuity of symptoms are not entitled to any weight.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra..


ORDER

Service connection for loss of teeth numbers 7, 8, and 9 (claimed as loss of three top front teeth), for compensation purposes, is denied.

Service connection for an essential tremor primarily affecting the head and hands is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


